Citation Nr: 0827249	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  05-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's spouse had qualifying service (and 
was a veteran) for purposes of establishing entitlement to VA 
death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant alleges that her deceased husband had 
recognized guerrilla service with the U.S. Armed Forces of 
the Far East (USAFFE) during World War II.  He died in 
January 2002.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 decisional 
letter of the Manila RO.  In April 2004, a hearing was held 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of the hearing is associated with the claims file.  
At the appellant's request, a Travel Board hearing was 
scheduled for July 18, 2006; she failed to appear.  


FINDING OF FACT

The service department has certified that the appellant's 
deceased husband had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the U.S. Armed Forces.


CONCLUSION OF LAW

As the appellant's husband did not have recognized service, 
he was not a veteran, and the threshold legal requirement for 
establishing entitlement to VA death benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1310, 1541 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1 3.40, 3.41, 3.203 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does 
not apply in the instant case.  The only issue before the 
Board is whether the appellant's deceased spouse had 
qualifying service to establish veteran status; if not, she 
is not a proper claimant for VA benefits.  The record 
includes service department certification of nonservice.  
Because qualifying service and how it may be established are 
outlined in statute and regulation and because service 
department certifications of service are binding (and 
dispositive unless there is evidence suggesting that a 
request for recertification of service is necessary), the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the interpretation 
of a statute is dispositive of the issue on appeal, neither 
the duty to assist nor the duty to notify provisions of the 
VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).

Nonetheless, September 2003, June 2004, and August 2006 
letters explained the evidence necessary to substantiate the 
appellant's claim, the evidence VA was responsible for 
securing, and the evidence she was responsible for providing.  
The Board notes that while there was some notice about 
needing new and material evidence in the June 2004 letter, 
the RO adjudicated the matter de novo and proceeded with 
merits review in the December 2004 statement of the case 
(SOC).  While the June 2004 letter may have caused some 
confusion, the subsequent SOC provided clarification, and 
there is no resulting prejudice to the appellant.  She has 
not submitted any evidence suggesting that re-certification 
of her husband's service is necessary.


B.	Factual Background

The appellant contends that her spouse had active service 
with a Philippine guerrilla unit from November 1942 to 
February 1944.  She states he was a member of the "A" Co, 
1st Bn, 77th Inf (F-23).  In support of her claim, she 
submitted a July 1943 company list showing that her spouse 
was an enlisted man in the "G" Co., 2nd Bn, & _th Inf. 
Regt.; a May 1996 roster from the Veterans Federation of the 
Philippines noting that her spouse was a pensioner; documents 
showing that prior to her spouse's death, he was receiving 
old age pension from the Philippine Veterans Affairs Office; 
and July 1998 and April 2004 Certifications from the Armed 
Forces of the Philippines (AGNR2).  

In December 2003, based on the information the appellant 
provided, the National Personnel Records Center (NPRC) 
certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.

C.	Legal Criteria and Analysis

VA Death Compensation and Pension Benefits are payable to 
surviving spouses of veterans who meet evidentiary/qualifying 
requirements.  38 U.S.C.A. §§  1310, 1521, 1524.

"Veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §  
101; 38 C.F.R. §  3.1(d).  Recognized Philippine guerrilla 
service (under a commissioned U.S. officer or a commissioned 
officer of the Commonwealth Army, recognized by and 
cooperating with U.S. Forces) is qualifying service for VA 
compensation benefits.  38 U.S.C.A. §  107; 38 C.F.R. § 3.40.  
Service department certifications will be accepted as 
establishing both recognized guerrilla service and 
unrecognized guerrilla service (under a recognized 
commissioned officer, who was a former member of the U.S. 
Armed Forces or the Commonwealth Army).  38 C.F.R. §  
3.40(d)(2).  The active service of members of the irregular 
forces guerilla will be the period certified by the service 
department.  38 C.F.R. §  3.41(d).  See also Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

For purposes of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) the evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time, and character of 
service; and, (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. §  3.203(a). When the claimant does not submit 
evidence of service or the evidence does not meet the 
requirements of this section, the VA shall request 
verification of service from a service department.  38 C.F.R. 
§ 3.203(c).

The documents submitted by the appellant do not meet the 
first requirement of 38 C.F.R. § 3.203(a) as they are not 
documents issued by a United States service department.  She 
has not submitted a DD Form 214, a Certification of Release 
or Discharge from Active Duty, or an original Certificate of 
Discharge from the U.S. Armed Forces.  Therefore, VA sought 
service department verification of whether the appellant's 
deceased spouse served in the U.S. Armed Forces in the 
Philippines (and specifically whether he had guerrilla 
service as alleged).  In December 2003, the service 
department (via the NPRC) certified it had no record of the 
appellant's husband serving as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U. S. Armed Forces.  This certification is 
binding on VA; VA has no authority to change or amend the 
finding.  Duro, 2 Vet. App. at 530.  

The Board notes that when the RO submitted the appellant's 
spouse's information to the service department for service 
verification, incorrect dates were entered for "date entered 
active duty" and "date separated from active duty."  
Notably, his date of birth was entered as the date he began 
active duty and the date he allegedly began active duty was 
entered as his date of separation from active duty (and the 
date he was allegedly separated from active duty was 
omitted).  While the alleged dates of service were 
incorrectly entered, the remaining (and critical) information 
(i.e., name, guerilla unit) submitted for service 
verification (and on which certification was based) was 
correct.  Therefore, the entry errors on the certification 
request do not require a request for re-certification.

The appellant has provided no further evidence (such as a 
different name, alias, or identifying number by which he may 
have been known) that would warrant a request for re-
certification of her spouse's service/nonservice by the 
service department, and VA must abide by the service 
department's certification.  See Sarmiento v. Brown, 7 Vet. 
App. 80, 85 (1994).  Accordingly, the Board finds the 
appellant's deceased spouse did not have the requisite 
service and was not a veteran so as to establish her basic 
eligibility for VA benefits.  Since the law is dispositive in 
this matter, the claim must be denied because of the absence 
of legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic legal entitlement to VA death 
benefits is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


